DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and the dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, the claimed limitation does not present quantum gate circuit Dt = Tt G H TƗt+1 HƗ in a way to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, as previously presented in the Non-Final Rejections mailed on 12/06/2021, are quantum gate circuit Dt portion elements of TtGTt-1 and HHƗ any chosen gate element matrix or are they of specific matrix operations elements? For the following rejections, in accordance of present Invention disclosure, it is best understood by the examiner that in the quantum gate circuit Dt: TtGTt+1 constitutes dressed gate (e.g. see equation (9), Par.[0024]) and HHƗ represents n-qubit Clifford gate with Pauli channel (e.g. see Par.[0049]-[0051]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallman et al. (US 2017/0308803 A1 hereinafter referred to as “Wallman”).
With respect to claim 1, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a method for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of                         
                            
                                
                                    T
                                
                                →
                            
                        
                     or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
With respect to claim 2, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein T is a unitary 1-design (see Par.[0081] wherein a unitary 1-design for sum is independent of the choice of T is disclosed).
With respect to claim 4, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the method further comprises compiling one or more additional operations P’ into a Dt in an instance of the first procedure subject to the constraint Dt = T?P%GHT'-1H', wherein P' is an element of the first set of elementary gates, and the method is repeated for one or more values of the P’; (see Figs.4B- 4C, Par. [0051], [0055]-[0058] wherein quantum circuit applying gate operation of Cn,kTn,k,eGkTn,ktGkCn,k+1; even though Wallman does not explicitly disclose quantum algorithm applying gate Dt = TtP’tGHTt-1#Ht it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Wallman to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 5, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the method further comprises: compiling an additional n-qubit Pauli matrix that commutes with P into D1 in an instance of the first procedure subject to the constraint that D1 = T1GP', and repeating the method for one or more values of P' (see Par.[0038], [0071], [0073], [0076], [0081 ]-[0085] and [0094] wherein random gates can be virtual random Pauli gates and set of easy gate generated by Pauli gates or Pauli operator are disclosed; (see Figs.4B-4C, Par. [0051], [0055]-[0058] wherein quantum circuit applying gate operation of Cn,kTn,k,eGkTn,ktGkCn,k+1; even though Wallman does not explicitly disclose quantum algorithm applying gate Dt = D1 = T1GP’ it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Wallman to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 6, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising inferring one or more properties of the error in the circuit using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P',Q', T and p, or any function of the readout values (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 9, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the gate set collectively enables universal quantum computation on the n-qubit quantum system (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed).
With respect to claim 10, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the subset T consists of n-fold tensor products of Clifford operations on the n-qubit system, and the second subset of elementary gates comprises Clifford operations (see Par.[0068], [0076], [0082] wherein averaging over Tk with this relabeling reduces the noise in the final round of single-qubit Clifford gates and the measurement is disclosed).
With respect to claim 11, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the subset T consists of a n-fold tensor products of dihedral operations operations on the n-qubit system (see Par.[0116], [0118] wherein virtual random gates can include virtual random Pauli gates or dihedral gates).
With respect to claim 12, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of between 3 to 20 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n=3 to 20).
With respect to claim 13, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of between 51 and 100 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, 51.
With respect to claim 14, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of either 5, 16, 17, or 49 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n=5, 16-17 or 49).
With respect to claim 15, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method of, wherein the n-qubit system comprises more than 100 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n>100).
With respect to claim 16, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein a property in the one or more properties of the error in the circuit that is inferred is an average error rate associated with the gates H in a clock cycle in the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed).
With respect to claim 17, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein a property in the one or more properties of the error in the circuit that is inferred is an average error rate associated with the gates HG or GH in a clock cycle in the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed).
With respect to claim 18, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P’, Q', T and u, or a function of the readout values, to determine a capacity of the circuit to perform a quantum algorithm on the n-qubit quantum system (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 19, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P’, Q', T and u, or a function of the readout values, to determine a capacity of the circuit to perform an information processing task on the n-qubit quantum system (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 20, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the using determines the capacity of the circuit with randomized compiling invoked (see Par.[0018]-[0019], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling technique, where the randomization should ideally be performed independently for each run of a given bare circuit).
With respect to claim 21, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the using determines the capacity of the circuit without randomized compiling invoked (see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal quantum computer, or the quantum information processor can be a quantum computer without universal quantum computation capabilities).
With respect to claim 22, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T and u, or any function of the readout values, to determine a property of the error in the output, comprising the accuracy or precision, of a quantum circuit that implements a quantum algorithm or other information processing task with or without randomized compiling (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed; see Par.[0018]-[0019], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling technique, where the randomization should ideally be performed independently for each run of a given bare circuit see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal quantum computer, or the quantum information processor can be a quantum computer without universal quantum computation capabilities).
With respect to claim 23, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T, and u, or a function of the readout values, to determine a correlation in a locality of a noise or a cross-talk error between qubits within the n-qubit system, within one clock cycle within the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed; see Par.[0018]-[001 9], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling technique, where the randomization should ideally be performed independently for each run of a given bare circuit see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal quantum computer, or the quantum information processor can be a quantum computer without universal quantum computation capabilities).
With respect to claim 24, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T, and uy, or a function of the readout values, to determine a correlation in a noise between qubits, across different clock cycles within the circuit, wherein the noise comprises non-Markovian noise (see Par.[0101] wherein noise that remains non-Markovian on a time-scale longer than a typical gate time).
With respect to claim 25, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from a measurement readout procedure R over any combination of P, Q, P’, Q', T, and u, or any function of the readout values, to estimate an error rate per cycle in the circuit that is associated with one or more distinct Pauli errors or Pauli-weights (see Par.[0033], [0063], [0099]-[0100] wherein general noise models to be obtained directly from threshold estimates for Pauli noise).
With respect to claim 26, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a nontransitory computer readable storage medium and one or more computer programs embedded therein for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of T ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
With respect to claim 27, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, A computer system for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of T ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-15, 18-19, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schoennenbeck et al. (US 20180107939 A1 hereinafter referred to as “Schoennenbeck’) in view of Wallman et al. (US 2017/0308803 A1 hereinafter referred to as “Wallman”)
With respect to claim 1, Schoennenbeck discloses, in Figs.1-4, a method for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]- [0044] wherein set of gate G unitary matrices over ring R comprising finite set Gen of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED = {CT3CƗ:CЄC3 (C3 = Clifford group C3 of unitary matrices over ring)}, GL = N-qubit Clifford group CliffordN = {U: for all P Є PUPUƗ}), and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0098]-[0110] wherein gate set G’ matrix exponentiation G’={cx(g,H):gЄZn, H is an acelian subgroup} and GED = {CUCƗ : C is from CliffordN and U is from G’}; see Par.[0102]-[0103] and [0108] wherein quantum system algorithm includes n-fold tensor product of unitary matrices over the ring), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Y (see step 202 of Fig.2 and Par.[0019]-[0023], [0131]-[0133] wherein state preparation algorithm including includes receiving a unitary and a basis set of unitaries), (ii) applying D1 = T1 (i.e. M=L or G=GL) to the quantum system (see Fig.2, steps 204, 206 and 208, Par.[0133] wherein At 204, the module L is generated along with the module UL At 206, a circuit sequence is initialized, and at 208, it is determined whether L and M are equal), (iii) for each respective clock cycle tin one or more clock cycles t Є {2,...,m+1}, (a) applying H to the quantum system, wherein His an elementary gate in the second subset of elementary gates, and then (b) applying a gate G = GEDUGL = CT3CƗUPUƗGL to the quantum system, wherein D/G is an element of the first subset of elementary gates,(iv) performing a measurement readout procedure A on the quantum system; and (B) repeating the first procedure for (i) one or more values of Tor (ii) one or more states or (iii) one of More measurement readout procedures A, wherein m is a positive integer greater than 1, Gis an element of the first subset of elementary gates, T = (T1,.--, Tm, Tmei = 1), and Ty, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences). However, Schoennenbeck does not explicitly disclose quantum algorithm applying gate circuit of Dt = Tt G H TƗt-1 HƗ with Tt G TƗt-1 as dressed gate and H HƗ being n-qubit Clifford gate and any integer is a Pauli channel.
Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a method for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of T ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
Schoennenbeck and Wallman are analogous art because they are all directed to a quantum circuits system, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Schoennenbeck to include Wallman because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gate circuit in Schoennenbeck by including dressed gate and Clifford gate product as taught by Wallman in order to utilize the gate circuits algorithm including the dressed gate and Clifford gate product thereby providing fault-tolerant quantum computation can be performed in the presence of such errors provided they occur with at most some maximum threshold probability.
With respect to claim 2, Schoennenbeck discloses, in Figs.1-4, the method, wherein T is a unitary 1-design (see Par.[0080]-[0082] wherein C representing Clifford unitary matrices and unitary matrix T are disclosed).
With respect to claim 4, Schoennenbeck discloses, in Figs.1-4, the method, wherein the method further comprises compiling one or more additional operations Pt into a Dt in an instance of the first procedure subject to the constraint Dt = TtPtGHTt_1Ht, wherein P' is an element of the first set of elementary gates, and the method is repeated for one or more values of the Pt (see Par.[0055]-[0058], [0076]-[0095] and [0111] wherein applying a gate G=GEDUGL=CT3CtUPUIGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates; even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHT#Ht-1H+ it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 5, Schoennenbeck discloses, in Figs.1-4, the method, wherein the method further comprises: compiling an additional n-qubit Pauli matrix that commutes with P into D1 in an instance of the first procedure subject to the constraint that D1 = T1GP', and repeating the method for one or more values of P' (see Par.[0055]-[0058], [0076]-[0095] and [0111] wherein applying a_ gate G=GEDUGL=CT3CtUPUIGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates; even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHT#-1Ht it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations; see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 6, Schoennenbeck discloses, in Figs.1-4, the method, the method further comprising inferring one or more properties of the error in the circuit using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q’, T and LU, or any function of the readout values.
With respect to claim 9, Schoennenbeck discloses, in Figs.1-4, the method, wherein the gate set collectively enables universal quantum computation on the n-qubit quantum system (Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:CeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPUƗ}).
With respect to claim 10, Schoennenbeck discloses, in Figs.1-4, the method, wherein the subset T consists of n-fold tensor products of Clifford operations on the n-qubit system, and the second subset of elementary gates comprises Clifford operations (see Par.[0080]-[0081], [0089], [0096] wherein Clifford group).
With respect to claim 12, Schoennenbeck discloses, in Figs.1-4, the method wherein the n-qubit system consists of between 3 to 20 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3CtCeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU#} n-qubit maybe chosen to be 3 to 20-qubit).
With respect to claim 13, Schoennenbeck discloses, in Figs.1-4, the method wherein the n-qubit system consists of between 51 and 100 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:Cec3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU#} n-qubit maybe chosen to be 51 to 100-qubit).
With respect to claim 14, Schoennenbeck discloses, in Figs.1-4, he method of claim 1, wherein the n-qubit system consists of either 5, 16, 17, or 49 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:CeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU# n-qubit maybe chosen to be 5, 16, 49-qubit).
With respect to claim 15, Schoennenbeck discloses, in Figs.1-4, he method of claim 1, wherein the n-qubit system comprises more than 100 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:CeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU# n-qubit maybe chosen to be 100-qubit).
With respect to claim 18, Schoennenbeck discloses, in Figs.1-4, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P’, Q', T and u, or a function of the readout values, to determine a capacity of the circuit to perform a quantum algorithm on the n-qubit quantum system (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [011 7], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 19, Schoennenbeck discloses, in Figs.1-4, he method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P’, Q', T and y, or a function of the readout values, to determine a capacity of the circuit to perform an information processing task on the n-qubit quantum system (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 21, Schoennenbeck discloses, in Figs.1-4, the method, wherein the using determines the capacity of the circuit without randomized compiling invoked.
With respect to claim 26, Schoennenbeck discloses, in Figs.1-4, a nontransitory computer readable storage medium and one or more computer pro- grams embedded therein for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]-[0044] wherein set of gate G unitary matrices over ring R comprising finite set GED of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:CeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU#), and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0098]-[0110] wherein gate set G’ matrix exponentiation G’={ck(g,H):geZN, H is an acelian subgroup} and GED={CUCE:C is from CliffordN and U is from G’}; see Par.[0102]-[0103] and [0108] wherein wherein quantum system algorithm includes n-fold tensor product of unitary matrices over the ring), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state V (see step 202 of Fig.2 and Par.[0019]-[0023], [0131]-[0133] wherein state preparation algorithm including includes receiving a unitary and a basis set of unitaries), (ii) applying D1 = 11 (i.e. M=L or G=GL) to the quantum system (see Fig.2, steps 204, 206 and 208, Par.[0133] wherein At 204, the module L is generated along with the module UL At 206, a circuit sequence is initialized, and at 208, it is determined whether L and M are equal), (iii) for each respective clock cycle t in one or more clock cycles t ¢ {2,...,m+1}, (a) applying H to the quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate G=GEDUGL=CT3CtUPUIGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates (even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHTtHt-1Ht it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations),(iv) performing a measurement readout procedure R on the quantum system; and (B) repeating the first procedure for (i) one or more values of T “or (ii) one or more states ¥ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T1,..., Tm, Tm+1 = 1), and T1, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences). However, Schoennenbeck does not explicitly disclose quantum algorithm applying gate circuit of Dt = Tt G H TƗt-1 HƗ with Tt G TƗt-1 as dressed gate and H HƗ being n-qubit Clifford gate and any integer is a Pauli channel.
Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a nontransitory computer readable storage medium and one or more computer programs embedded therein for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of T ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
Schoennenbeck and Wallman are analogous art because they are all directed to a quantum circuits system, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Schoennenbeck to include Wallman because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gate circuit in Schoennenbeck by including dressed gate and Clifford gate product as taught by Wallman in order to utilize the gate circuits algorithm including the dressed gate and Clifford gate product thereby providing fault-tolerant quantum computation can be performed in the presence of such errors provided they occur with at most some maximum threshold probability.
With respect to claim 27, Schoennenbeck discloses, in Figs.1-4, a computer system for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]-[0044] wherein set of gate G unitary matrices over ring R comprising finite set GED of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED={CT3Ct:CeC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pe P UPU#), and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0098]-[0110] wherein gate set G’ matrix exponentiation G’={ck(g,H):geZN, H is an acelian subgroup} and GED={CUCKE:-C is from CliffordN and U is from G’}; see Par.[0102]-[0103] and [0108] wherein wherein quantum system algorithm includes n-fold tensor product of unitary matrices over the ring), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Y (see step 202 of Fig.2 and Par.[001 9]-[0023], [0131]-[0133] wherein state preparation algorithm including includes receiving a unitary and a basis set of unitaries), (ii) applying D1 = T1 (i.e. M=L or G=GL) to the quantum system (see Fig.2, steps 204, 206 and 208, Par.[0133] wherein At 204, the module L is generated along with the module UL At 206, a circuit sequence is initialized, and at 208, it is determined whether L and M are equal), (iii) for each respective clock cycle t in one or more clock cycles t ¢ {2,...,m+1}, (a) applying H to the quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate GEGEDUGL=CT3CtUPUIGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates (even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHTH#t-1H} it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations),(iv) performing a measurement readout procedure R on the quantum system; and (B) repeating the first procedure for (i) one or more values of T “or (ii) one or more states ¥ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T1,..., Tm, Tm+1 = 1), and T1, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences). However, Schoennenbeck does not explicitly disclose quantum algorithm applying gate circuit of Dt = Tt G H TƗt-1 HƗ with Tt G TƗt-1 as dressed gate and H HƗ being n-qubit Clifford gate and any integer is a Pauli channel.
Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, A computer system for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater (see Par.[0022] wherein error rate that can be directly estimated via existing experimental techniques such as randomized benchmarking methods implemented by quantum information processor is disclosed; see Par.[0032] wherein the quantum information processor 114 can store n qubits in a 2n-dimensional Hilbert space), the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Figs.3A-3C, 4A-4E, Par.[0037]-[0038], [0043], [0052], [0058]-[0060], [0069]-[0076] wherein a set of multi-qubit gates and a set of one or more “hard”, “easy” gates; see Par.[0074], [0082] wherein subset gates are disclosed see Par.[0070], [0073], [0076] wherein elementary gates is disclosed; see Par.[0093] wherein tensor product is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the n-qubit quantum system in a state Ѱ (see Fig.1 step 202, Par.[0036]-[0038] wherein initial gate sequence), (ii) applying D1 = T1 to the n-qubit quantum system (see Fig.2 step 204, Par.[0038] wherein applying random gate (i.e. gate circuit Dt = random gate set T1) ), (iii) for each respective clock cycle t in one or more clock cycles t Є {2, ... , m + 1} (see Par.[0021], [0029], [0037] wherein computed clock cycle is disclosed), (a) applying H to the n-qubit quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = Tt G H TƗt-1 HƗ to the n-qubit quantum system, wherein Dt is an element of the first subset of elementary gates (see equations (5)-(10), Par.[0074]-[0077], [0080]-[0084] and [0091]-[0092] wherein a quantum gates circuit including a product of dressed gates and that of Clifford gates are disclosed), (iv) performing a measurement readout procedure R on the n-qubit quantum system (see Par.[0030], [0032], [0060], [0062], [0075], [0082] wherein measuring physical properties are disclosed); and (B) repeating the first procedure for (i) one or more values of T ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T, ... , Tm, Tm +1 = T), and T1, . .. , Tm are elements of T (see Fig.2, Par.[0030], [0035] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and operations can be combined, performed in parallel, iterated or otherwise repeated or performed in another manner are disclosed).
Schoennenbeck and Wallman are analogous art because they are all directed to a quantum circuits system, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Schoennenbeck to include Wallman because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gate circuit in Schoennenbeck by including dressed gate and Clifford gate product as taught by Wallman in order to utilize the gate circuits algorithm including the dressed gate and Clifford gate product thereby providing fault-tolerant quantum computation can be performed in the presence of such errors provided they occur with at most some maximum threshold probability.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art on record teaches suggests or renders obvious, either alone or in combination the limitations of claims 3 or 7. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 26-27 have been considered but are moot because the current rejection does not rely on analysis of the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818